DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-8 are pending in the application.
Priority
	This application is a U.S. National Stage entry of PCT/CN2019/084224, filed 04/25/2019, and claims priority benefit of foreign application CN201810591874.7, filed 06/08/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The attempt to incorporate subject matter into this application by reference as follows to 
    PNG
    media_image1.png
    92
    659
    media_image1.png
    Greyscale
 is ineffective because the root words “incorporate” and/or “reference” have been omitted, see 37 CFR 1.57(c)(1).
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Claim Objections
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. (MPEP 37 CFR 1.75).  Efforts to accomplish this in the current claims are acknowledged; however, it is suggested that all the process steps/substeps be elaborated in a precise and accurate manner, for example in claim 1:
Step 1:
(a) add 3-tert-butyl-5-(chloromethyl)salicylaldehyde and solvent to a reaction flask at 20-30°C;
	(b) add cyclohexanediamine to the flask dropwise at a drop rate of 0.1 mL/min;
after addition of cyclohexanediamine is complete, 
Step 2: 
(a) raise the temperature to 40-80°C;
(b) allow the reaction to occur under reflux conditions; then
(c) lower the temperature to 0-20°C;
(d) obtain the resultant ligand polymer by filtration; then
(e) dry the obtained polymer; and
(f) weigh the dried polymer;
	Step 3:
		(a) add the dried ligand polymer and solvent of twice the mass of the polymer to a
		reaction flask;
		(b) add reducing agent to the reaction flask;
		(c) raise the temperature to 80-120°C;
		(d) reflux for 4-6 hours;
	Step 4:
		(a) etc.
	There are many acceptable ways to recite method claims.  Applicants are requested to select a format and to consistently and accurately recite the method steps.
	Claim 1 step (4) recites “after being fully swelling”; this is awkward at best and possibly indefinite.
	Claim 2 refers to “the above method” (line 4 of the claim), referring to the method of claim 1.  Substituting “the method of claim 1” here is suggested.
	Regarding claim 1, each claim should begin with a capital letter and end with a period. [MPEP 608.01(m)]. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites (in part) “wherein an asymmetric synthesis is catalyzed by a chiral catalyst containing zirconium”.  It is unclear what asymmetric synthesis is intended to be catalyzed.  Discussion of a synthesis scheme at (p. 5 par. 29) and formation of the S-enantiomer of 5-chloro-2-methoxycarbonyl-2-hydroxy-1-indanone (at p. 9 par. 52) is acknowledged; however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
	Claim 1 step (3) recites (in part) “the solvent” and “the reducing agent”; this is incorrect intra-claim antecedence; amending to “a solvent” and “a reducing agent” would be ameliorative.
	Claim 1 step (4) recites (in part) “carrying out heat preservation reaction” - it is unclear what a heat preservation reaction is.  An ordinary artisan would not immediately recognize the meaning based on the current disclose or the state of the art in this area, rendering the claim indefinite.
	Claim 1 recites, in step (1), “adding cyclohexanediamine” and later in the claim (step 4) recites the following structural scheme: 
    PNG
    media_image2.png
    126
    592
    media_image2.png
    Greyscale
. In the first instance, the configuration of cyclohexanediamine is not indicated, while in the second instance, the cyclohexaneamine is indicated as a chiral trans form.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the broad recitation is “cyclohexanediamine”, and the narrower statement of the range/limitation is 
    PNG
    media_image3.png
    127
    142
    media_image3.png
    Greyscale
 .  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites 
    PNG
    media_image3.png
    127
    142
    media_image3.png
    Greyscale
 used in the polymerization reaction (p. 4 - see above).  However, the actual chirality of the compound is unspecified, where the depicted compound can be either of the two alternative forms as follows:
    PNG
    media_image4.png
    222
    554
    media_image4.png
    Greyscale
.  It is unclear which, or maybe both, of these is envisioned.  This ambiguity renders the claim indefinite.
Claim 1 contains the undefined variable “n” in the ligand polymer structure, rendering the claim indefinite.
Claim 1 contains the entity “Zr-R”, where R is undefined, rendering the claim indefinite.
Claim 2 recites (in part) “meanwhile, putting the recovered catalyst into toluene solvent to form a suspension to continue to participate in the asymmetric synthesis reaction.”  The exact timing of the “meanwhile” of the step us unclear.  The step itself appears to be concerned with catalyst recycling and/or reuse - if so, Applicants should clearly and unambiguously recite this.
Claim 2 recites (in part) “according to the above-mentioned conventional synthesis route”.  This limitation in the claim lacks antecedent basis, as a conventional synthesis route is not recited in claim 1.
Claim 5 recites (in part) “a mole ratio of the reducing agent to 3-tert-butyl-5-(chloromethyl) salicylaldehyde is 1-1.2:1.”  However, in step (3), there is (ostensibly) none of the aldehyde material present, the polymer intermediate having already been obtained, dried in step (s).  Therefore, it is unclear to what material the recited ratio actually refers.  Claim 7 has an analogous issue.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process (MPEP 2171).
Claims 1-8 appear to free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625